Citation Nr: 1342370	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  09-28 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for hypertension, as due to herbicide exposure or as secondary to the service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Jackson, Counsel

INTRODUCTION

The Veteran had active service from December 1966 to December 1968.  He served in the Republic of Vietnam and his decorations include the Parachute Badge and the Combat Medic Badge.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the RO.

The Veteran testified at a hearing held at the RO before a Decision Review Officer (DRO) in December 2009; a transcript of the hearing is associated with the claims file.  

In a November 2010 rating decision, the RO granted service connection and assigned a 60 percent rating for coronary artery disease, effective on July 2, 2008.  

The RO also has assigned a total rating based on individual unemployability by reason of service-connected disability, effective on February 17, 2010.  

Finally, the Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDING OF FACT

The currently demonstrated hypertension is shown as likely as not to have been aggravated by the service-connected diabetes mellitus.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by hypertension is proximately due to or the result of the service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

To the extent that the action taken hereinbelow is favorable to the Veteran, the Board finds that further discussion of VCAA is not required at this time.


Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

As noted, hypertension is a chronic disease.  38 U.S.C.A. § 1101.  The Veteran does have hypertension.

Further, Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  

The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. 

VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630 -27641 (2003).  

The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions: Hepatobiliary cancers, nasopharyngeal cancer, bone and joint cancer, breast cancer, cancers of the female reproductive system, urinary bladder cancer, renal cancer, testicular cancer, abnormal sperm parameters and infertility, amyotrophic lateral sclerosis (ALS), chronic persistent peripheral neuropathy, lipid and lipoprotein disorders, gastrointestinal and digestive disease, immune system disorders, circulatory disorders, respiratory disorders (other than certain respiratory cancers), skin cancer, cognitive and neuropsychiatric effects, gastrointestinal tract tumors, brain tumors, endometriosis, adverse effects on thyroid homeostasis, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258 -21260 (May 7, 2009). 

Notwithstanding the foregoing, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448. 

Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The provisions of 38 C.F.R. § 3.310 were amended, effective on October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744 -47 (Sept. 7, 2006). 

Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995. 

Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made. 

Additionally, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007). 

In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir.2006).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).



Analysis

The Veteran contends that his hypertension is the result of events of his period active service, to include exposure to herbicides in the Republic of Vietnam. He generally asserts that his service-connected diabetes mellitus and hypertension share a common etiology.

The Veteran's service treatment records are negative for complaints or findings referable to chronic hypertension. 

Subsequent to service, the first documentation of record of hypertension is a November 1981 VA hospital summary that reported that the Veteran's blood pressure was 144/104; the pertinent diagnosis was that of hypertension.  

Significantly, at the time of the period of hospitalization, the Veteran's past medical history was noted to have been remarkable for hypertension.  An EKG study during the period of hospitalization showed a "normal sinus rhythm at 75 with left ventricle hypertrophy with strain."  

The record is replete with VA and private treatment records since November 1981 that show the Veteran's diagnosis of hypertension and document that he took the medication to control of the elevated blood pressure.  

In a November 2009 statement, a private physician reported that the Veteran received treatment for various disorders, including hypertension and diabetes mellitus. Noting the Veteran's exposure to herbicides during his service in Vietnam, the physician stated, in pertinent part, "[Agent Orange] could indeed be contributing to this [Veteran's] chronic medical conditions. This type of herbicidal exposure has long-ranging consequences."  

A March 2010 VA examination indicated that the Veteran had a long history of hypertension that was well controlled with medication. The diagnosis of hypertension was confirmed.  

In pertinent part, the VA examiner concluded that elevated microalbumin was the result of the Veteran's long standing hypertension, hepatitis C, coronary artery disease and multiple myeloma and less likely related to his diabetes mellitus. Thus, the examiner found that there was no worsening of the hypertension since the diagnosis of diabetes mellitus and that it was not likely that his hypertension was aggravated by the diabetes mellitus.  

A December 2011 report of VA fee-basis examination confirmed the diagnosis of hypertension. Based on the examination, the physician opined, in pertinent part, that the service-connected diabetes mellitus had at least as likely as not (at least 50 percent probability) permanently aggravated the Veteran's hypertension.

A May 2013 VA addendum noted that the Veteran's proteinuria less likely as not aggravated the hypertension beyond normal progression.

In this case, the record is incomplete and inadequate as to determine whether the claimed hypertension was due to event or incident of service, to include herbicide exposure during service. 

While hypertension is not on the list of diseases that VA has associated with Agent Orange exposure, the inquiry does not end here. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

The November 2009 statement of the private physician seems to indicate a relationship between claimed hypertension and herbicide (Agent Orange) exposure. However the statement, alone, is insufficient to justify awarding service connection for hypertension on a direct basis.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  

Additionally, the March 2010 report of VA examination is inadequate to the extent that the examiner failed to address whether hypertension was directly related an to event or incident of the Veteran's period of service, including exposure to herbicides (Agent Orange) (i.e., the examiner failed to address all theories of entitlement raised by the record). Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Further, there is no assertion of continuity of symptomatology and there is no evidence of hypertension within one year of separation from service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

To the extent that the etiology of the Veteran's hypertension is not clear, it is shown clearly that he had a history of hypertension beginning in the years shortly after service.  

In addition, the Veteran has been granted service connection for both diabetes mellitus and coronary artery disease due to his presumed exposure to Agent Orange due to his combat service in the Republic of Vietnam.  

Moreover, the Veteran, who served as combat medic during service, has reported having had untreated hypertension in the years shortly after service.  
 
While the claimed hypertension is show to have had its clinical onset prior to the service-connected diabetes mellitus, the Veteran credibly reports having increasing severe manifestations of hypertension requiring more medications in recent years.  This represents, in the Board's opinion, an increase in severity beyond normal progression that has been attributed to the service-connected diabetes mellitus in this case.  

Hence, in carefully reviewing the entire record, the Board finds the evidence to be in relative equipoise in showing that the current hypertension as likely as not was aggravated by his service-connected diabetes mellitus.   

In resolving all reasonable doubt in the Veteran's favor, secondary service connection is warranted in this case.  See 38 C.F.R. § 3.102. 


ORDER

Service connection for hypertension, as secondary to the service-connected diabetes mellitus is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


